Citation Nr: 0814181	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-27 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder, including as secondary to a service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The veteran had 1 year and 7 months of active service, 
including from July 1980 until October 1980 and September 
2002 until September 2003.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The original application for benefits included claims for 
service connection for chronic low back pain with right 
radiculopathy, foot condition, ankle condition, and headache 
pain. The claims for foot condition and ankle condition were 
deemed part of his low back disorder and right radiculopathy 
in the November 2003 rating decision.  The November 2003 
rating decision granted service connection for Bulging Disc 
L5-S1 with foraminal encroachment and right L5 radiculopathy 
and lumbar myositis (orthopedic manifestations), Bulging Disc 
L5-S1 with foraminal encroachment and right L5 radiculopathy 
and lumbar myositis (neurological manifestations), and 
trigeminal autonomic cephalalgia, also known as Headaches of 
the Migraine Type.  A notice of disagreement was filed for 
these claims in August 2004.  However, these claims were 
withdrawn by the veteran, in a statement dated in October 
2005.  As such, these issues are no longer before the Board 
for appellate consideration.


FINDING OF FACT

The veteran's cervical spine disorder was not incurred in or 
aggravated by active service or as secondary to his service-
connected lumbar spine disability.  




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a cervical spine disorder, including as secondary to his 
lumbar spine disability, have not been met. 38 U.S.C.A. §§ 
1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing the 
rating criteria and effective date provisions were not 
provided until March 2006 and October 2007, after the initial 
adjudication of the claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant, including a November 2003 
letter that fully addressed all four notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim(s) and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements.  The 
appellant was afforded a VA medical examination in November 
2003.  

The record reflects that the veteran requested another VA 
medical examination with respect to his claim.  However, 
there is no duty on the part of VA to provide a medical 
examination, because as in Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
current disorders, if shown. The veteran has not done so, and 
no evidence thus supportive has otherwise been obtained. 
Here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
the claimed disorder is related to the veteran's military 
service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and where, 
the claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge. Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).  
The record contains no competent evidence of a current 
cervical spine disorder and the veteran has not submitted any 
such evidence, despite requests by VA.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Secondary service connection can be granted when a disability 
is the proximate result of or due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additionally, the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service connected disability.  Id.

Merits of the Claim

The veteran essentially contends that he currently has a 
cervical spine disorder due to service or as secondary to his 
service-connected lumbar spine disability.  

The veteran's service medical records indicate some 
complaints of back pain prior to his service in 2002, but 
generally also found normal spine evaluations and no 
complaints of recurrent back pain.  The veteran reported 
falling to the ground from a tower in November 2002 and 
having low back pain.  The veteran subsequently received 
treatment for low back pain.  The veteran reported to an 
April 2003 Medical Board that he had had low back pain since 
November 2002, which radiated posteriorly down the right 
lower extremity to the lateral foot.  He was found to have 
low back pain secondary to an L-5 S-1 disc with nerve root 
compression on the right and to be unfit for continued 
military service.  

A VA examination was provided in November 2003.  The veteran 
reported occasional neck pain associated to flare-ups of low 
back pain and that his neck pain only occurred when he had 
very strong low back pain.  He reported intermittent low back 
pain that radiated downward, as well as leg numbness and cold 
sensation.  He denied fecal or urinary incontinence, made 
complaints of some erectile dysfunction, and neck pain aching 
without radiation or pain to the upper extremities; 
essentially diffuse aching neck pain.  His neck pain was not 
necessarily associated to his headaches.  He also reported 
flare-ups of low back pain, but that he was able to function 
at his job.  He was able to ambulate for 15 minutes, until 
his low back pain requires him to sit.  He was able to 
perform independent activities of daily living and worked as 
a police officer.  

The examiner found the veteran to ambulate with erect 
posture, equal steps, and normal cadence, without assistive 
devices.  He had symmetry in appearance and symmetry in 
spinal motion.  His cervical spine had a range of motion of 
40 degrees of forward flexion, extension, and bilateral 
flexion, 75 degrees of bilateral rotation, and bilateral 
bending of 35 degrees.  Pain began at 75 degrees of bilateral 
rotation.  Range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  The cervical 
spine was tender to palpation at C4-C7of the paracervical 
muscles.  He had no spasms on examination.  He also had no 
postural abnormalities or fixed deformities.  His manual 
strength was 5/5 from C5 to T1 and straight leg raising, 
Lasegue's and Spurling's tests were negative.  There were no 
vertebral fractures, loss of height of the vertebral body, or 
non-organic physical signs.  

A lumbar spine MRI from January 2003 indicated right lateral 
sharp bulging disc, L5-S1, compressing the right L5 nerve 
root with good rupture of epidural fat bulging, descending, 
slightly down to the entrance of right foramina.  The veteran 
was diagnosed with lumbar myositis, right L5 radiculopathy, 
and bulging L5-S1 disc with foraminal encroachment.  The 
examiner also specifically noted that no cervical pathology 
was found.

The veteran also has VA outpatient treatment records for 
treatment for low back pain, but no treatment or complaints 
in relation to his cervical spine.  

The majority of the evidence does not reflect that the 
veteran has a cervical spine disorder. A threshold 
requirement for the granting of service connection is 
evidence of a current disability. In the absence of evidence 
of a current disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The veteran was advised of the need to submit medical 
evidence of the existence of the claimed disorder and of a 
nexus between the claimed disorder and his service-connected 
disability. The veteran has failed to submit such supporting 
evidence. 

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by VA, under 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
the claimed disorder and service.  Although the veteran is of 
the opinion that he has a cervical spine disorder that is 
related to service or his lumbar spine disability, as a lay 
person he is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence indicates that the veteran 
does not have a cervical spine disorder which has been 
medically diagnosed and which is causally or etiologically 
related to his service or service-connected disability. The 
Board acknowledges the veteran's complaints of pain and his 
contention that he suffers from a cervical spine disorder 
related to service.  However, simply put, there is no 
evidence of a current disorder or treatment for such 
symptoms, and the record demonstrates no competent medical 
evidence of a nexus between the symptoms and any incident of 
service or his service-connected disability.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.); see also 
Brammer, supra.  None of the records provides an opinion as 
to a relationship between the claimed disorder and any 
incident of the veteran's active service or his service-
connected lumbar spine disability.


As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for service 
connection for a cervical spine disorder, including as 
secondary to his service-connected lumbar spine disability is 
denied.  


ORDER

Service connection for a cervical spine disorder, including 
as secondary to his service-connected lumbar spine 
disability, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


